 


109 HR 706 IH: To amend title 28, United States Code, to provide for an additional place of holding court in the District of Colorado.
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 706 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Hefley (for himself, Mr. Tancredo, Mr. Beauprez, Mr. Udall of Colorado, Mr. Salazar, Mrs. Musgrave, and Ms. DeGette) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 28, United States Code, to provide for an additional place of holding court in the District of Colorado. 
 
 
1.Additional place of holding court in the District of ColoradoSection 85 of title 28, United States Code, is amended by inserting Colorado Springs, after Boulder,. 
 
